Citation Nr: 1452925	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-20 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2013, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he is entitled to a TDIU based on his service-connected disabilities.  He has been granted service connection for coronary artery disease, evaluated as 60 percent disabling, and type II diabetes mellitus, evaluated as 20 percent disabling.  The combined rating is 70 percent.  Thus, the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2013).

Although the record includes the results of various examinations for individual service-connected disabilities, further examination and medical opinion to clearly address the functional effects of individual and combined service-connected disabilities, and their impact on the Veteran's employability, is needed to resolve the claim for a TDIU. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
In this regard, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), further medical findings as to the functional effects of individual, and combined, service-connected disabilities would be helpful in resolving the claim for a TDIU.

Although the record indicates that the Veteran refused to appear for previously scheduled examinations in connection with his claim for TDIU, the Board finds that the Veteran has provided good cause for his failure to appear.  See 38 C.F.R. § 3.655 (2013) (noting that a VA examination may be rescheduled if good cause is shown).   In this regard, the Veteran has stated that he could not make the scheduled examinations due to being the primary caregiver for an autistic child.  See January 2012 Report of Contact; see also June 2013 Board Hearing Transcript.  However, the Veteran asserts that he would be able to appear for an examination if he were afforded 30 days' notice.  The Veteran's claim for TDIU is therefore remanded for a VA examination, with specific instruction to provide the Veteran 30 days' notice.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records reflecting treatment for pertinent disability.  All records and responses received should be associated with the claims file.  

2.  Thereafter, arrange for the Veteran to undergo a VA examination to obtain an opinion addressing his employability.  Provide the Veteran with 30 days' notice of the examination date.

The entire claims file, to include a complete copy of this REMAND, along with copies of any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should review the claims file, to include the prior examination reports. The physician should fully describe the functional effects of the Veteran's service-connected disabilities (specifically, his coronary artery disease and type II diabetes mellitus) on his ability to perform the mental and physical acts required for employment.  

Then, the examiner should render an opinion, consistent with sound medical judgment, opine as whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that-without regard to the Veteran's age or impairment from any nonservice-connected disability(ies)-the Veteran's service-connected disabilities, render him unable to obtain or retain substantially gainful employment. 

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for TDIU.

If the Veteran fails, without good cause, to report to the examination scheduled, in adjudicating the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority.

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


